2019 WI 92

                  SUPREME COURT                OF   WISCONSIN
CASE NO.:                2010AP1939-D
COMPLETE TITLE:          In the Matter of Disciplinary Proceedings
                         Against Christopher A. Mutschler, Attorney at
                         Law:

                         Office of Lawyer Regulation,
                                   Complainant-Respondent,
                              v.
                         Christopher A. Mutschler,
                                   Respondent-Appellant.

                               DISCIPLINARY PROCEEDINGS AGAINST MUTSCHLER

OPINION FILED:           September 25, 2019
SUBMITTED ON BRIEFS:     September 17, 2019
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:


       For the respondent-appellant, there were briefs filed by
Christopher A. Mutschler, Sheboygan.


       For the complainant-respondent, there was a brief filed by
Matthew      J.        Price     and   Foley   &    Lardner   LLP,   Milwaukee.
                                                                              2019 WI 92
                                                                      NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.    2010AP1939-D


STATE OF WISCONSIN                                 :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Christopher A. Mutschler,
Attorney at Law:

Office of Lawyer Regulation,
                                                                             FILED
           Complaint-Respondent,                                      SEP 25, 2019

      v.                                                                 Sheila T. Reiff
                                                                      Clerk of Supreme Court

Christopher A. Mutschler,

           Respondent-Appellant.




      ATTORNEY reinstatement proceeding.                 Reinstatement denied.



      ¶1   PER CURIAM.         The respondent-appellant, Christopher A.

Mutschler,     appeals        Referee     Jonathan        V.     Goodman's          report

recommending    that     we    deny     Attorney       Mutschler's       petition       for

reinstatement    of    his     license     to   practice        law     in    Wisconsin,

following his 2011 consensual license revocation.                            After fully

reviewing this matter, we agree that Attorney Mutschler has not

satisfied the criteria required to resume the practice of law in

this state, and we deny his petition for reinstatement.                           We also
determine that Attorney Mutschler should be required to pay the
                                                                         No.        2010AP1939-D



costs of this reinstatement proceeding, which are $4,577.90 as

of December 18, 2018.

       ¶2        Attorney     Mutschler   was      admitted      to    practice        law    in

Wisconsin        in   1991.      He   practiced      out    of    small        or    solo    law

offices      in       Milwaukee,      Elkhart       Lake,        and    Fond         du     Lac,

predominantly in the area of criminal traffic defense.                                    At the

time,    Attorney       Mutschler      had    no    prior      discipline            with    the

exception of a temporary suspension imposed against him for his

willful      failure        to   cooperate       with    the     OLR's     investigation

concerning the conduct that ultimately led to his consensual

license revocation.

       ¶3        Attorney Mutschler's misconduct was serious.                             At the

time of his revocation, there were 59 grievances pending against

him.     Nearly all followed a similar pattern.                       Attorney Mutschler

would obtain payment of an advance fee, often a flat fee, to

represent a client in a traffic, operating while intoxicated

(OWI),      or    a   criminal    case.       In    re   Disciplinary           Proceedings

Against Mutschler, 2011 WI 74, 336 Wis. 2d 241, 804 N.W.2d 680.
In OWI and traffic cases, Attorney Mutschler would frequently

advise the client to enter a no contest plea and promise that he

would win the case on appeal.                In some cases, Attorney Mutschler

would never notify the client of the scheduled hearing on the

pending charge or citation, so the client would fail to appear.

In some cases, Attorney Mutschler himself would fail to appear

at the scheduled hearing.                 Consequently, the presiding judge

would enter a default judgment against the client.                                   In other
cases, the client would enter a guilty or no contest plea, then
                                             2
                                                                     No.     2010AP1939-D



Attorney Mutschler would either fail to file an appeal or would

fail to prosecute the appeal properly, which would lead to the

dismissal    of    the     client's     appeal.        Attorney      Mutschler        also

frequently failed to communicate adequately with his clients.

In some cases, his clients made dozens of telephone calls but

Attorney Mutschler never returned them.                 In many cases, Attorney

Mutschler simply stopped communicating at all with the clients,

requiring them either to hire new counsel or to proceed on their

own without counsel.

    ¶4      In addition, in 2008, pursuant to a plea agreement,

Attorney Mutschler pled no contest to a charge of uttering a

forgery, a felony, and to a charge of possession of an illegally

obtained prescription medication, a misdemeanor.                           The forgery

count was subject to a deferred prosecution agreement and was

later    dismissed    on     the     prosecutor's      motion.        These       charges

stemmed    from    Attorney     Mutschler      being    caught       in    the     act    of

forging prescription forms and using such forms to obtain pain

medication.
    ¶5      As     noted,     Attorney     Mutschler        eventually           filed     a

petition    for    consensual        license   revocation      which        this     court

granted on July 14, 2011.                We noted that Attorney Mutschler

likely committed dozens of violations of SCRs 20:1.3 (lack of

diligence),       20:1.4     (failure     to      communicate),           20:l.15(b)(4)

(failure to hold unearned fees in trust), 20:1.16(d) (failure to

return     unearned      advance       payments      upon     termination),              and

20:8.4(c)        (engaging      in      dishonesty,         fraud,         deceit,        or
misrepresentation).          As part of his consensual revocation order,
                                          3
                                                                            No.    2010AP1939-D



Attorney        Mutschler       was       required          to     make    restitution       to

individual clients and the Wisconsin Lawyers' Fund for Client

Protection (the Fund) totaling $246,723, reflecting monies owed

to some 45 clients, and to comply with SCR 22.26.                                  Mutschler,

336 Wis. 2d 241.

       ¶6      On November 10, 2017, Attorney Mutschler filed this

petition for reinstatement.                 The OLR opposed his petition.                   The

court appointed Referee Goodman.                           Referee Goodman conducted a

one-day hearing on July 12, 2018.                          Attorney Mutschler testified

on his own behalf, and also elicited testimony from a friend,

Howard Schumacher.             On August 13, 2018, the referee issued a

report       recommending           the    court           deny    Attorney       Mutschler's

petition.        Attorney Mutschler appealed and the parties filed

briefs.

       ¶7      Attorney Mutschler contends that he has satisfied the

requirements for reinstatement.                      Attorney Mutschler also reasons

that     the    only     way    he        will       ever    satisfy       his    restitution

obligations will be if he is permitted to practice law again.
He    asks     the    court    to    reinstate         him    so   he     can    make   headway

against those restitution obligations.

       ¶8      The      standards          that        apply        to      petitions       for

reinstatement after a disciplinary suspension or revocation are

set    forth     in    SCR    22.31(1).              The    petitioning         attorney   must

demonstrate by clear, satisfactory, and convincing evidence that

he or she has the moral character necessary to practice law in

this state, that his or her resumption of the practice of law
will not be detrimental to the administration of justice or
                                                 4
                                                        No.    2010AP1939-D



subversive of the public interest, and that the attorney has

complied fully with the terms of the suspension or revocation

order    and   the   requirements   of   SCR   22.26.     In    addition,

SCR 22.31(1)1 incorporates the statements that a petition for

reinstatement must contain pursuant to SCR 22.29(4)(a)-(k) and

(4m).2   Thus, the petitioning attorney needs to demonstrate that



     1 SCR 22.31(1) provides the petitioner has the burden
     of   demonstrating,   by   clear,   satisfactory, and
     convincing evidence, all of the following:

          (a) That he or she has the moral character to
     practice law in Wisconsin.

          (b) That his or her resumption of the practice of
     law will not be detrimental to the administration of
     justice or subversive of the public interest.

          (c) That his or her representations in the
     petition, including the representations required by
     SCR   22.29(4)(a)   to  (m)    and   22.29(5),  are
     substantiated.

          (d) That he or she has complied fully with the
     terms of the order of suspension or revocation and
     with the requirements of SCR 22.26.
     2 SCR 22.29(4)(a)-(k) and (4m) provides that a petition
     for reinstatement shall show all of the following:

          (a)   The   petitioner   desires        to    have     the
     petitioner's license reinstated.

          (b) The petitioner has not practiced law during
     the period of suspension or revocation.

          (c) The petitioner has complied fully with the
     terms of the order of suspension or revocation and
     will   continue  to   comply   with them until  the
     petitioner's license is reinstated.

                                                               (continued)
                                    5
                                                        No.   2010AP1939-D



the required representations in the reinstatement petition are

substantiated.

    ¶9   On   review,   we   accept   a   referee's   findings   of   fact

unless they are clearly erroneous.        We review a referee's legal



         (d) The petitioner has maintained competence and
    learning in the law by attendance at identified
    educational activities.

         (e) The petitioner's conduct since the suspension
    or revocation has been exemplary and above reproach.

         (f) The petitioner has a proper understanding of
    and attitude toward the standards that are imposed
    upon members of the bar and will act in conformity
    with the standards.

         (g) The petitioner can safely be recommended to
    the legal profession, the courts and the public as a
    person fit to be consulted by others and to represent
    them and otherwise act in matters of trust and
    confidence and in general to aid in the administration
    of justice as a member of the bar and as an officer of
    the courts.

         (h) The petitioner has fully complied with the
    requirements set forth in SCR 22.26.

         (j) The petitioner's proposed use of the license
    if reinstated.

         (k) A full description of all of the petitioner's
    business activities during the period of suspension or
    revocation.

         (4m) The petitioner has made restitution to or
    settled all claims of persons injured or harmed by
    petitioner's misconduct, including reimbursement to
    the Wisconsin lawyers' fund for client protection for
    all payments made from that fund, or, if not, the
    petitioner's explanation of the failure or inability
    to do so.


                                  6
                                                                    No.    2010AP1939-D



conclusions, including whether the attorney has satisfied the

criteria    for    reinstatement,      on     a     de    novo    basis.       In    re

Disciplinary Proceedings Against Jennings, 2011 WI 45, ¶39, 334
Wis. 2d 335, 801 N.W.2d 304;                In re Disciplinary            Proceedings

Against Gral, 2010 WI 14, ¶22, 323 Wis. 2d 280, 779 N.W.2d 168.

    ¶10     The    referee   concluded,       and    we    agree,    that    Attorney

Mutschler     satisfied      several    of    the        criteria     required      for

reinstatement.          Attorney   Mutschler        has    demonstrated      that    he

desires to have his license reinstated, SCR 22.29(4)(a); that he

has not practiced law during the periods of his suspension and

revocation,       SCR   22.29(4)(b);3       and     that     he     has    maintained

competence and learning in the law, SCR 22.29(4)(d).4                          He has

    3   The referee found that Attorney Mutschler has not
practiced law during his revocation.    We accept that finding.
Certain questions were raised about an incident when Attorney
Mutschler's employer asked him to accompany a property manager
to a court hearing to help her with an eviction proceeding.
Attorney Mutschler disclosed in that court proceeding that, "he
was not an attorney and was not engaged in the practice of law
and that he was there merely to support the apartment manager."
(Emphasis in original.)    The OLR questioned whether he should
have accompanied the property manager to court, but conceded
that other attorneys engaged in similar conduct and were not
found to have violated the rules or denied reinstatement on that
basis. See In re Disciplinary Proceedings Against Hyndman, 2002
WI 6,    ¶¶7-14, 249 Wis. 2d 650,  638 N.W.2d 293;  In   re
Disciplinary Proceedings Against George, 2010 WI 116, ¶¶5-22,
329 Wis. 2d 333, 789 N.W.2d 577.
    4  The referee made no finding on the issue of Attorney
Mutschler's learning and competency, but it is not disputed that
the Board of Bar Examiners filed a memorandum stating that
Attorney Mutschler "is currently in compliance with the court's
CLE and EPR requirements for reinstatement."         The record
reflects Attorney Mutschler's successful completion of numerous
continuing legal education classes.


                                        7
                                                                   No.    2010AP1939-D



also       explained    how   he   would    use    his   license   if    reinstated,

SCR 22.29(4)(j),5 and he has outlined his activities during his

revocation, SCR 22.29(4)(k).

       ¶11     With    respect      to     the    remaining      prerequisites     to

reinstatement, our review is complicated by the fact that the

referee       did   not   make     specific      findings   or   conclusions     with

respect to several factors.6             In the absence of adverse findings,

Attorney Mutschler reasons that "as Referee Goodman has found,

Mr. Mutschler has satisfied all of the necessary criteria for

reinstatement, other than repaying the Fund."

       ¶12     The referee focused on the most significant challenge

facing       Attorney     Mutschler's         reinstatement      petition:        his

undisputed failure to make any restitution to clients aggrieved

by his misconduct.            Addressing restitution is required in all

reinstatement proceedings, see, e.g., SCR 22.29(4)(c) and (4m),


       The record indicates that Attorney Mutschler has been
       5

offered a legal job with a law firm that handles criminal
traffic cases and he provided documentary support for the offer.

       For example, the referee did not specifically render a
       6

conclusion as to whether Attorney Mutschler has the moral
character to practice law in Wisconsin; whether his resumption
of   the  practice   of   law  would   be   detrimental  to  the
administration of justice; whether Attorney Mutschler has proven
that his conduct since revocation has been exemplary and above
reproach; whether Attorney Mutschler has complied fully with the
terms of the order of suspension or revocation and will continue
to comply until the petitioner's license is reinstated; or
whether Attorney Mutschler has a proper understanding and
attitude toward the standards imposed upon Bar members or
whether he can safely be recommended as fit to practice law.




                                            8
                                                                             No.    2010AP1939-D



and bears on many of the outstanding reinstatement criteria.

Supreme      Court     Rule        22.29(4)(c)         and    (4m)     require       that   the

petitioner has made restitution to or settled all claims of

persons      injured        or     harmed      by      the    petitioner's         misconduct,

including reimbursement to the Fund for all payments made from

the   Fund,    or,     if    not,       the    petitioner's          explanation      for   the

failure or inability to do so.

       ¶13    Attorney Mutschler acknowledges that he has not paid

restitution.           He        contends,         however,    that        this    should   not

preclude his reinstatement because he has explained his failure

or    inability      to     do    so.         He    attributes       his    failure    to   pay

restitution       to        his     inability          to     pay.          He     cites    his

"significantly limited income despite efforts to obtain a higher

paying position."

       ¶14    The referee explained his adverse recommendation, as

follows:

       Mr. Mutschler has made no attempt to make arrangements
       to pay $1.00 to his restitution, and for that matter,
       there has been no evidence that he has made payments
       on any of his debts.    The obvious reason, of course,
       is that he was unemployed and, therefore, did not have
       the funds to make any payments.

       Secondly, after being employed for a period of one
       year as a hotel desk clerk, he left that employment to
       care for his sick grandmother. While it is certainly
       noble to take care of one's relative who is ill, this
       writer cannot imagine that Mr. Mutschler would have
       time to do this if he had not lost his license, and
       still was in the midst of an active practice defending
       traffic violators.   Yet here, he completely abandoned
       a steady job, apparently without giving any thought to
       paying restitution or paying his other debts.


                                                   9
                                                                  No.    2010AP1939-D



      . . .

      It appears he has had odd jobs since he resigned from
      the hotel, but nothing permanent.

      Mr. Mutschler testified that he had not come up with a
      plan for paying back his restitution in the event that
      his license was reinstated.
Referee Rpt. p. 4.        The referee concluded, "[t]here is nothing

in   this   record   that      gives    the    Referee     confidence        that    Mr.

Mutschler would engage in a program to repay his restitution

once he became employed if his license was reinstated."
      ¶15   Essentially, on appeal,                Attorney Mutschler        says the

referee's     finding   that    he     has    no    repayment   plan    in    mind   is

clearly erroneous.          He cites the following exchange from the

evidentiary hearing:

      Referee: Okay. Have you developed any kind of a plan
      for starting to repay this approximately $250,000 debt
      to either the client compensation fund of the state
      bar or to individual clients assuming that you were
      able to begin practicing law again with the Melowski
      law firm?

      Respondent: Yes, I actually have discussed with [his
      potential   future   employer]  that    I  have   this
      outstanding debt that I owe to the state bar client
      protection fund, and I told him that - or I asked him,
      I guess, not told him - it was more of a question - as
      to whether or not, when I get paid, if it would be
      possible to set something up whereby instead of
      getting my whole paycheck, a certain amount could just
      be straightaway sent off to the bar as part of my
      compensation, or if that was something that was just
      too complicated to do and that I would have to pay out
      of my, you know, own account to the bar. So, yeah, I
      actually   did  mention   that  to   [his  prospective
      employer].




                                         10
                                                                  No.    2010AP1939-D


    Referee: And do you have a figure in mind that you
    would be able to pay per paycheck or per month to
    start paying this debt off?

    Respondent: I guess that depends on what we negotiate
    the salary to be. I mean, ultimately, you know, if
    it's a $40,000 salary versus, let's say, I could
    negotiate a $60,000 salary - it's going to be a vastly
    different amount. But I - at this time, I really don't
    have a specific number until I know what I'm getting
    compensated.
R37 at 104:23 to 106:l; R-App. at 112-114.

    ¶16     The referee's conclusion that Attorney Mutschler has

failed to adequately satisfy his restitution obligation in a

manner sufficient to warrant reinstatement rests on implicit and

intertwined        findings       about    the      credibility     of        Attorney

Mutschler's    claim       that    he   made     adequate    efforts     to    do   so.

Typically, we defer to a referee's credibility determinations.

See, e.g., In re Disciplinary Proceedings Against Gamiño, 2011
WI 42, 334 Wis. 2d 279, 801 N.W.2d 299.                 When a court does not

make an explicit finding, an implicit finding may suffice, but

only if the facts of record support it.                     State v. Echols, 175
Wis. 2d 653, 672, 499 N.W.2d 631 (1993).

    ¶17     Attorney Mutschler owes $246,723 in restitution.                         He

has made no restitution payments.                  He attributes this to his

inability     to    pay.          The   record     indicates    that     after      his

revocation, Attorney Mutschler worked for a period of time at

minimum wage as a third-shift night clerk at the Candlewood

Suites in Brown Deer, Wisconsin.                 He left this position to care

for a family member.          He was later employed at La Coppa, LLC,
which manufactured and sold sorbet and gelato until the company


                                          11
                                                                                 No.    2010AP1939-D



closed.      While employed at La Coppa, Attorney Mutschler acted as

a human resources manager, promulgating an employee handbook,

hiring and training cafe workers, ordering food supplies, and

organizing participation in festivals across the state.                                        Since

then, Attorney Mutschler has only performed sporadic, small odd

jobs, such as yard work, painting, and furniture moving.                                          He

subsists on a small stipend from a family member and resides

with his mother.         He has not been regularly employed since 2014.

Attorney       Mutschler           maintains,              however,          that         he     has

unsuccessfully applied for literally hundreds of jobs.

       ¶18   In response to the OLR's suggestion that he has been

unrealistic       in   his   job     search,          Attorney        Mutschler         vigorously

defends his efforts to obtain employment.                                He points to his

friend's     uncontested       testimony             at    the    hearing         that    Attorney

Mutschler      applied       for     "numerous"            jobs       and    was        repeatedly

rejected, but it was never for a lack of trying.                                          Attorney

Mutschler asserts, as well, that he did apply on more than one

occasion to such minimum-wage employers as McDonald's, WalMart,
Kwik Trip, et al., all without success.                               He says that, "[f]or

the OLR to even imply there was a lack of either willingness or

diligence on Mr. Mutschler's part to gain employment is beyond

ludicrous and borders on the cruel."                             Attorney Mutschler says

that "this Court can rest assured that any failure to repay the

Fund    to   this      point   was        not        the    product         of     an    uncaring,

indifferent, or callous attitude on Mr. Mutschler's part."

       ¶19   We    conclude        that    the       facts       of    record          support   the
referee's determination that, "[t]here is nothing in this record
                                                12
                                                                              No.     2010AP1939-D



that   gives       the     Referee      confidence        that        Mr.    Mutschler          would

engage in a program to repay his restitution once he became

employed if his license was reinstated."                         We take no position as

to   whether       Attorney       Mutschler      might         have    approached          his    job

search differently, or his decision to leave a stable job to

care for a family member.                     What stands out is the undisputed

fact that in the nearly seven years between the time his license

was revoked and his reinstatement petition, Attorney Mutschler

never made any contact with the Fund or his former clients to

make     any      arrangements          for    repayment         of     any       part     of    his

restitution obligation.

       ¶20     As the OLR observed, there is a difference between not

having    enough         money     to    fully      pay    restitution,             and    "making

absolutely        no   discernable           efforts      to    directly          address       one's

obligations to the many victims of his misconduct."                                         In the

OLR's view, Attorney Mutschler falls into the latter category.

The referee reluctantly agreed and we defer to his credibility

determination          and       his    resulting         conclusion          that         Attorney
Mutschler         failed     to     carry      his     burden         of    proof         regarding

SCR 22.29(4)(4m), requiring a lawyer to demonstrate that he or

she has made restitution to or satisfied all claims of persons

injured      or    harmed     by       his    misconduct,         and       SCR     22.29(4)(c),

requiring that he comply with the terms of the suspension and

revocation orders.                See also SCR 22.31(1)(d) (requiring clear

and convincing evidence that he "has complied fully with the

terms of the order of suspension or revocation and with the
requirements of SCR 22.26.").
                                               13
                                                                       No.    2010AP1939-D



       ¶21   Attorney            Mutschler's       failure        to    satisfy       this

prerequisite regarding restitution precludes his reinstatement.

Our decision in this regard is consistent with another matter in

which we recently denied reinstatement to a lawyer who was also

revoked by consent, largely because he failed to provide an

accounting or make restitution to a number of clients and his

former law firm as ordered by the court.                       See In re Disciplinary

Proceedings Against Mularski, 2018 WI 99, 384 Wis. 2d 97, 919
N.W.2d 368.         Unlike       Attorney   Mutschler,      Attorney       Mularski    had

actually made substantial restitution payments.                        Id., ¶4.

       ¶22   As noted, the referee did not make specific findings

or     conclusions          on    several   of     the     remaining       reinstatement

criteria.       We opt not to remand this matter to the referee for

additional findings and conclusions because further proceedings

before the referee would incur additional costs that would be

assigned       to        Attorney     Mutschler,     yet    would      not   alter    our

determination that reinstatement is not warranted at this time.

       ¶23   We          would   be    remiss     and    our     opinion     incomplete,
however, if we failed to address an important aspect of Attorney

Mutschler's personal history that he raises in his petition.

When    much        of     the   underlying       misconduct      occurred,       Attorney

Mutschler       was        grappling     with     opiate       addiction.       Attorney

Mutschler reports having been sober since 2008; there is nothing

in the record to the contrary.                  This is highly commendable.            The

OLR expresses great concern that Attorney Mutschler does not




                                             14
                                                                           No.    2010AP1939-D



regularly participate in addiction programing or counseling.7                                   In

the    absence        of    any     record     evidence      indicating     that      Attorney

Mutschler's recent or present conduct is actively affected by

addiction        or     depression,       we    are       deeply   reluctant     to       suggest

Attorney         Mutschler's         management       of     these   medical      issues        is

somehow an adverse factor in this reinstatement proceeding.

       ¶24       On a related note, Attorney Mutschler cites case law

suggesting he believes that the question of medical incapacity

may be relevant here.                 We disagree.          Attorney Mutschler was not

found to be subject to a medical incapacity in his underlying

petition for consensual license revocation.

       ¶25       This      court    has   repeatedly         reaffirmed    that       a    lawyer

does       not   enjoy        a   presumption        of    rehabilitation,       see       In   re

Disciplinary Proceedings Against Hyndman, 2002 WI 6, ¶4, 249
Wis. 2d 650,            638 N.W.2d 293;        and     there    is    no     right        to

reinstatement, see In re Disciplinary Proceedings Against Banks,

2010 WI 105, 329 Wis. 2d 39, 787 N.W.2d 809.                          The cases Attorney

Mutschler         cites,          including     In    re     Disciplinary        Proceedings
Against Belke, 2015 WI 41, 362 Wis. 2d 55, 862 N.W.2d 861, do




       Attorney Mutschler regularly attended Alcoholics Anonymous
       7

(AA) meetings from 2007-2009.      He was advised to attend AA
instead of Narcotics Anonymous meetings. He estimates attending
approximately two dozen AA meetings since 2009. With respect to
depression treatment, Attorney Mutschler attended individual
counseling in 2007-2008, which he says he terminated due to
cost.   He reports not having suffered from severe depression
since becoming sober.


                                                15
                                                                No.     2010AP1939-D



not   persuade   us     that    he   has    satisfied    the   requirements     for

license reinstatement.

      ¶26    Finally,        with    respect    to      the    costs     of    this

reinstatement proceeding, it is our general practice to assess

the   full    costs     of     the   proceeding      against   the     petitioning

attorney.     See SCR 22.24(1m).            Nothing in this case warrants a

reduction in the costs, and we impose the full costs of the

reinstatement proceeding on Attorney Mutschler.

      ¶27    IT IS ORDERED that the petition for reinstatement is

denied.

      ¶28    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Christopher A. Mutschler shall pay to the Office

of Lawyer Regulation the costs of this proceeding, which are

$4,577.90 as of December 18, 2018.




                                           16
    No.   2010AP1939-D




1